DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 01 June 2022, regarding application number 16/650,002.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1, 9 and 18-20 remain pending in the application, while claims 2-8 ad 10-17 have been cancelled. Claims 18-20 are new.
Response to Arguments
Applicant’s arguments, see Pages 5-11, filed 01 June 2022, with respect to the rejection of claim 1 under 35 USC § 103 (and the pending depending claims additionally overcoming the cited art due to the dependency of these claims from claim 1), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in further in view of newly cited reference Stubbs et al. (US 20170166399 A1). See full details below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al. (WO 2018180299 A1 and Doan hereinafter), in view of Stubbs et al. (US 20170166399 A1 and Stubbs hereinafter), Murphy et al. (US 10471597 B1 and Murphy hereinafter) and Hashimoto et al. (US 20060072809 A1 and Hashimoto hereinafter).
Regarding Claim 1
Doan teaches a warehouse system (see all Figs.; [0009] in the attached reference WO_2018180299_A1) comprising:
a storage shelf configured to store an object (see Fig. 1, shelf 45; [0016]-[0019]);
an arm robot including a mono-articulated or multi-articulated robot arm (see Fig. 1, arm 51; [0015]), a robot body supporting the robot arm (see Fig. 1, unlabeled body supporting the arm; [0015]), and a robot hand that is attached to the robot arm and grasps the object (see Fig. 1, hand 50; [0015] and [0038]), the arm robot being configured to take the object out of the storage shelf (see [0016]);
a robot teaching database configured to store raw teaching data that are teaching data for the arm robot (see [0019]-[0024], [0029] and [0033]-[0035]) based on a storage shelf coordinates model value that is a three-dimensional coordinates model value of the storage shelf (see [0019], [0026] and [0037]-[0046]) and a robot hand coordinates model value that is a three-dimensional coordinates model value of the robot hand (see [0019], [0026] and [0038]-[0044]); and
a robot data generation unit configured to correct the raw teaching data based on a detection result of a relative position relationship between the storage shelf and the robot hand, and to generate robot teaching data to be supplied to the arm robot (see [0009], [0083], [0110], [0126]-[0127] and [0138]).
Doan is silent regarding a sort shelf configured to sort the object according to a destination and to store the object in a designated place in the sort shelf. Doan is additionally silent regarding a transfer device configured to transfer the arm robot to reduce a distance between the arm robot and the designated place in the sort shelf.
Doan is additionally silent regarding a transfer robot configured to transfer the storage shelf to an operation range of the arm robot. 
Doan does not explicitly teach a sensor for detecting relative position relationships, therefore Doan is silent regarding the robot data generation unit configured to correct the raw teaching data based on a detection result of a sensor detecting a relative position relationship between the storage shelf and the robot hand.
Stubbs teaches a warehouse system (see all Figs.; [0001]) comprising:
a storage shelf configured to store an object (see "mobile container units" in Fig. 1, [0016], [0018] and [0020]);
a sort shelf configured to sort the object according to a destination (see "container holders" / "inventory holders" in Figs. 1 and 6, [0016], [0018], [0020]-[0021], [0026], and [0067]);
an arm robot including a mono-articulated or multi-articulated robot arm (see Fig. 1, "robotic arm 120"; [0020]), a robot body supporting the robot arm (see Fig. 1, "mobile manipulator unit 118"; [0020]), and a robot hand that is attached to the robot arm and grasps the object (see Fig. 1; [0021] and [0070]), the arm robot being configured to take the object out of the storage shelf to store the object in a designated place in the sort shelf (see [0018], [0020]-[0021], [0026], [0037], [0067], [0079], especially [0020 "In accordance with at least one embodiment, the mobile container unit 114 may be configured to move one or more containers, like container 116, within the facility for inventory transfer to and from container holders, such as 102 and 104. For example, instructions may be provided via an access point within the facility to the mobile container unit 114 for navigating to a particular container holder to stow inventory within an associated container moved by the mobile container unit 114 to the particular container holder."]);
a transfer robot configured to transfer the storage shelf to an operation range of the arm robot (see "mobile container units" in [0016] and [0018]; and
a transfer device configured to transfer the arm robot to reduce a distance between the arm robot and the designated place in the sort shelf (see Fig. 1, "mobile manipulator unit"; [0018], [0021] and [0038 "For example, the mobile manipulator unit 280 may reside or be temporarily located within a distance of a particular container holder 230 and a mobile container unit 275 for transferring inventory."]).
Murphy teaches a warehouse system (see all Figs.; Col. 2, lines 15-52) comprising:
a storage shelf configured to store an object (see Fig. 9; sort pallet 924 and inventory holder 926; Col. 16, lines 20-67);
a sort shelf configured to sort the object according to a destination (see Fig. 9; sort pallet 924; Col. 16, lines 20-67);
an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm, and a robot hand that is attached to the robot arm and grasps the object (see Fig. 9, automated device 920; Col. 16, lines 56-67), the arm robot being configured to take the object out of the storage shelf (see Col. 16, lines 56-67); and
a transfer robot configured to transfer the storage shelf to an operation range of the arm robot (see Fig. 9, automated devices 112(1)-112(3); Col. 16, lines 31-55).
Hashimoto teaches a warehouse system (see all Figs.; [0007]-[0017]) comprising:
a storage shelf configured to store an object (see Fig. 2, object 56; [0032]-[0034]);
an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm (see Fig. 2, robots 32; [0026] and [0028]);
a robot teaching database configured to store raw teaching data that are teaching data for the arm robot based on a storage shelf coordinates model value that is a three-dimensional coordinates model value of the storage shelf and a robot hand coordinates model value that is a three-dimensional coordinates model value of the robot hand (see [0036]-[0037] and [0060]); and
a robot data generation unit configured to correct the raw teaching data based on a detection result of a sensor detecting a relative position relationship between the storage shelf and the robot hand, and to generate robot teaching data to be supplied to the arm robot (see Fig. 4 all; [0007], [0017], [0036], [0039] and [0048]-[0060]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the sort shelf and transfer device taught by Stubbs, with the warehouse system taught by Doan. That is, it would have been obvious to take warehouse system of Doan, and further include a sort shelf configured to sort the object according to a destination and to configure the arm robot to take the object out of the storage shelf to store the object in a designated place in the sort shelf, as taught by Stubbs. It further would have been obvious to take warehouse system of Doan, and further include a transfer device configured to transfer the arm robot to reduce a distance between the arm robot and the designated place in the sort shelf, as taught by Stubbs.
Stubbs teaches a mobile robot capable of moving between a mobile storage shelf and a stationary sort shelf to organize objects to meet a desired supply order. A person having ordinary skill in the art would have been motivated to combine the sort shelf and transfer device with the warehouse system of Doan in order to attain the same results.
It additionally would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the transfer robot taught by Murphy, with the warehouse system taught by Doan. That is, it would have been obvious to take warehouse system of Doan, and further include a transfer robot configured to transfer the storage shelf to an operation range of the arm robot, as taught by Murphy.
Murphy teaches the use of a transfer robot to route storage shelfs between storage locations and a location within reach of a robot for picking and placing objects from and onto the shelfs. A person having ordinary skill in the art would have been motivated to combine the transfer robot with the warehouse system of Doan in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the warehouse system, further comprising a sort shelf configured to sort the object according to a destination; the arm robot being configured to take the object out of the storage shelf to store the object in a designated place in the sort shelf; a transfer device configured to transfer the arm robot to reduce a distance between the arm robot and the designated place in the sort shelf; and a transfer robot configured to transfer the storage shelf to an operation range of the arm robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
It additionally would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hashimoto to Doan. That is, it would have been obvious to modify the robot generation unit of the warehouse system of Doan to correct the raw teaching data based on a detection result of a sensor detecting a relative position relationship between the storage shelf and the robot hand, as taught by Hashimoto. 
Hashimoto teaches this known technique in order to measure a relative position between the actual robot and a measured object, determine the error between the measured relative position and a relative position used in an off-line teaching, and thereby correct the actual taught program. A person having ordinary skill in the art would have been motivated to apply the same technique to the warehouse system of Doan in order to attain the same results. 
Application of the known technique taught by Hashimoto to the warehouse system taught by Doan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the warehouse system, comprising a robot data generation unit configured to correct the raw teaching data based on a detection result of a sensor detecting a relative position relationship between the storage shelf and the robot hand, and to generate robot teaching data to be supplied to the arm robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 18
Modified Doan teaches the warehouse system according to claim 1 (as discussed above in claim 1), 
	Doan is silent regarding further comprising a dining table-shaped receiving base having an upper plate,
wherein the transfer robot is configured to enter below the receiving base and push the upper plate upwards, thereby supporting and moving the receiving base; and
a controller configured to horizontally rotate the transfer robot supporting the receiving base, provided that an inspection target placed on the upper plate is present in an inspectable range.
Murphy teaches further comprising a dining table-shaped receiving base having an upper plate (see "inventory holders" in Figs. 1 and 9; Col. 2, lines 23-44; Col. 4, lines 19-42),
wherein the transfer robot is configured to enter below the receiving base and push the upper plate upwards, thereby supporting and moving the receiving base (see Col. 4, lines 32-42 and 48-57); and
a controller configured to horizontally rotate the transfer robot supporting the receiving base, provided that an inspection target placed on the upper plate is present in an inspectable range (see Col. 4, lines 42-47).
Stubbs additionally teaches further comprising a dining table-shaped receiving base having an upper plate (see Fig. 6, inventory holder 230; [0067]),
wherein the transfer robot is configured to enter below the receiving base and push the upper plate upwards, thereby supporting and moving the receiving base (see [0037]-[0038] and [0054]); and
a controller configured to horizontally rotate the transfer robot supporting the receiving base, provided that an inspection target placed on the upper plate is present in an inspectable range (see [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Murphy to modified Doan. That is, it would have been obvious to further modify the warehouse system of Doan to configure the transfer robot to enter below a dining table-shaped receiving base having an upper plate and to push the upper plate upwards, thereby supporting and moving the receiving base; and to include a controller configured to horizontally rotate the transfer robot supporting the receiving base, provided that an inspection target placed on the upper plate is present in an inspectable range, as taught by Murphy. 
Murphy teaches lifting and rotating storage shelves with transfer robots to present particular faces of the shelves and associated objects to an operator or robot for picking and placing. A person having ordinary skill in the art would have been motivated to apply the same technique to the warehouse system of modified Doan in order to attain the same results. 
Application of the known technique taught by Murphy to the warehouse system taught by modified Doan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the warehouse system, further comprising a dining table-shaped receiving base having an upper plate, wherein the transfer robot is configured to enter below the receiving base and push the upper plate upwards, thereby supporting and moving the receiving base; and a controller configured to horizontally rotate the transfer robot supporting the receiving base, provided that an inspection target placed on the upper plate is present in an inspectable range. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 19
Modified Doan teaches the warehouse system according to claim 18 (as discussed above in claim 18), 
Doan is silent regarding further comprising an irradiation device configured to irradiate the inspection target with light, wherein
the controller determines a state of the inspection target based on a result of the irradiation of the inspection target with the light.
Murphy teaches further comprising an irradiation device configured to irradiate the inspection target with light (see Fig. 2, stereo camera devices 220 and light sources 230; Fig. 3, object capture system; Col. 8, lines 16-36 and 55-67), wherein
the controller determines a state of the inspection target based on a result of the irradiation of the inspection target with the light (see Col. 8, lines 16-36 and 55-67).
Stubbs additionally teaches further comprising an irradiation device configured to irradiate the inspection target with light (see [0035]), wherein
the controller determines a state of the inspection target based on a result of the irradiation of the inspection target with the light (see [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Murphy to modified Doan. That is, it would have been obvious to further modify the warehouse system of Doan to include an irradiation device configured to irradiate the inspection target with light, wherein the controller determines a state of the inspection target based on a result of the irradiation of the inspection target with the light, as taught by Murphy. 
Murphy teaches capturing images of objects with cameras to validate that the objects are of the expected type and are actually present within an object bin. A person having ordinary skill in the art would have been motivated to apply the same technique to the warehouse system of modified Doan in order to attain the same results. 
Application of the known technique taught by Murphy to the warehouse system taught by modified Doan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the warehouse system, further comprising an irradiation device configured to irradiate the inspection target with light, wherein the controller determines a state of the inspection target based on a result of the irradiation of the inspection target with the light. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (as modified by Stubbs, Murphy and Hashimoto) as applied to claim 1 above, and further in view of Inoue (US 20180290304 A1 and Inoue hereinafter).
Regarding Claim 9
Modified Doan teaches the warehouse system according to claim 1 (as discussed above in claim 1), 
Modified Doan further teaches the raw teaching data is teaching data for the arm robot based on a transfer robot coordinates model value that is a three-dimensional coordinates model value of the transfer robot (see Doan at [0019]-[0029] and [0033]-[0035] and see Murphy at Fig. 9, automated device 112(1)-112(3); Col. 16, lines 31-55), and
a robot body coordinates model value that is a three-dimensional coordinates model value of the robot body, in addition to the storage shelf coordinates model value and the robot hand coordinates model value (see Doan at [0019]-[0029] and [0033]-[0035]).
Doan is silent regarding the raw teaching data is teaching data for the arm robot based on a sensor coordinates model value that is a three-dimensional coordinates model value of the sensor.
Inoue teaches a warehouse system (see all Figs.; [0005]-[0006]) comprising:
an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm (see Fig. 1, robot 12; [0018]); and
a robot data generation unit configured to correct raw teaching data based on a detection result of a sensor detecting a relative position relationship between a workpiece and the robot hand, and to generate robot teaching data to be supplied to the arm robot (see [0005]-[0006], [0018] and [0024]),
wherein the raw teaching data is teaching data for the arm robot based on a sensor coordinates model value that is a three-dimensional coordinates model value of the sensor (see Figs. 4D-5B, "contact sensor" and "contact points"; [0005]-[0006], [0019], [0024] and [0026]-[0030]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Inoue to modified Doan. That is, it would have been obvious to further modify the warehouse system of Doan to store raw teaching data for the arm robot based on a sensor coordinates model value that is a three-dimensional coordinates model value of the sensor, as taught by Inoue. 
Inoue teaches this known technique to designate a plurality of contacts points in a three-dimensional model for a contact sensor attached to a robot to contact an object. By designated the plurality of contact points, the real robot can detect the position of an object by contacting it. A person having ordinary skill in the art would have been motivated to apply the same technique to the warehouse system of modified Doan in order to attain the same results. 
Application of the known technique taught by Inoue to the warehouse system taught by modified Doan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the warehouse system, wherein the raw teaching data is teaching data for the arm robot based on a sensor coordinates model value that is a three-dimensional coordinates model value of the sensor. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (as modified by Stubbs, Murphy and Hashimoto) as applied to claim 18 above, and further in view of Hance et al. (US 20180088586 A1 and Hance hereinafter).
Regarding Claim 20
Modified Doan teaches the warehouse system according to claim 18 (as discussed above in claim 18), 
Murphy further teaches further comprising a sensor configured to read information on the inspection target (see Fig. 2, stereo camera devices 220, light sources 230 and "sensor devices"; Fig. 3, object capture system; Col. 8, lines 16-36 and 55-67; Col. 9, line 20 - Col. 10, line 12), wherein
the sensor reads the information, and the controller performs inspection based on the read information (see Col. 8, lines 16-36 and 55-67; Col. 9, line 20 - Col. 10, line 12).
Modified Doan is silent regarding the information being attached to the inspection target.
Hance teaches a warehouse system (see all Figs.; [0001]-[0002]) comprising:
a sensor configured to read information on an inspection target, the information being attached to the inspection target (see Figs. 4-5; [0004] and [0028]-[0032]), wherein
the sensor reads the information, and a controller performs inspection based on the read information (see [0004] and [0028]-[0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hance to modified Doan. That is, it would have been obvious to further modify the warehouse system of Doan to include a sensor configured to read information on the inspection target, the information being attached to the inspection target, wherein the sensor reads the information, and the controller performs inspection based on the read information, as taught by Hance. 
Hance teaches a sensor configured to read information on an inspection target on a storage shelf in order to provide storage locations of objects in a warehouse to a robot. A person having ordinary skill in the art would have been motivated to apply the same technique to the warehouse system of modified Doan in order to attain the same results. 
Application of the known technique taught by Hance to the warehouse system taught by modified Doan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the warehouse system, further comprising a sensor configured to read information on the inspection target, the information being attached to the inspection target, wherein the sensor reads the information, and the controller performs inspection based on the read information. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Park et al. (WO 2019083199 A1 and Park hereinafter), Kimura et al. (JP 2018020423 A and Kimura hereinafter) and Hatano et al. (JP 2005334998 A and Hatano hereinafter).
	Park teaches a warehouse system comprising: a storage shelf configured to store an object; a sort shelf configured to sort the object according to a destination; an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm, and a robot hand that is attached to the robot arm and grasps the object, the arm robot being configured to take the object out of the storage shelf to store the object in a designated place in the sort shelf; and a transfer device configured to transfer the arm robot to reduce a distance between the arm robot and the designated place in the sort shelf. See Figs. 1 and 3-4; [0074] and [0114], in the attached reference WO_2019083199_A1.
	Kimura teaches a warehouse system comprising: a storage shelf configured to store an object;
an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm, and a robot hand that is attached to the robot arm and grasps the object, the arm robot being configured to take the object out of the storage shelf; and a transfer robot configured to transfer the storage shelf to an operation range of the arm robot. See all Figs., especially Fig. 14, [0010]-[0013], [0039] and [0096] in the attached reference JP_2018020423_A.
Hatano teaches a warehouse system comprising: a storage shelf configured to store an object; an arm robot including a mono-articulated or multi-articulated robot arm, a robot body supporting the robot arm, and a robot hand that is attached to the robot arm and grasps the object, the arm robot being configured to take the object out of the storage shelf; and a robot data generation unit configured to correct raw teaching data based on a detection result of a sensor detecting a relative position relationship between the storage shelf and the robot hand, and to generate robot teaching data to be supplied to the arm robot. See Fig. 1, [0005]-[0006] and [0041]-[0046] in the attached reference JP_2005334998_A.
It is noted that these references could be used to render obvious the examined claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                         /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664